DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 21, 2020 and February 8, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Response to Arguments
Regarding the objection of claims 20, Applicants have amended the claim to correct claim dependency issue rendering the objection moot. Therefore, the outstanding objection of claim 20 is withdrawn.
Regarding the 35 U.S.C. §101 rejection of claim 21, Applicants have amended the claim to add the limitation "non-transitory" to the claim, rendering the rejection moot. Therefore, the outstanding 35 U.S.C. §101 rejection of claim 21 is withdrawn.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 2 (Currently Amended) The method of claim 1, wherein:
the set of one or more operations removes the third [[a]] set of one or more media units of the first sequence of temporally-related media units; and 
said performing the temporal track derivation operation on the first set of media units comprises applying the set of one or more operations to remove the third set of one or more media units from the first sequence of temporally-related media units to generate the second sequence of temporally-related media units.
Claim 13 (Currently Amended) The apparatus of claim 12, wherein:
the set of one or more operations removes the third [[a]] set of one or more media units of the first sequence of temporally-related media units; and 
said performing the temporal track derivation operation on the first set of media units comprises applying the set of one or more operations to remove the third set of one or more media units from the first sequence of temporally-related media units to generate the second sequence of temporally-related media units.

Reasons for Allowance
Claims 1, 12, and 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 

“performing the temporal track derivation operation on a first set of media units comprising at least the first sequence of temporally-related media units, comprising: 
applying the set of one or more operations to temporally modify the first set of media units to generate a second set of media units, comprising (a) removing a third set of one or more media units of the first sequence of temporally-related media units, (b) adding a fourth set of one or more media units from a third sequence of temporally-related media units of a third track in the hierarchical track structure that are part of the first set of media units, or both, to generate a second sequence of temporally-related media units, wherein: 
the second set of media units comprises the second sequence of temporally-related media units; and 
the first set of media units is different than the second set of media units.”
Claims 2 to 11 depend on claim 1, claims 13 to 20 depend on claim 12, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG

Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484